DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO NON-FINAL OFFICE ACTION, filed March 30, 2022.
Response to Arguments
In response to the claim rejections on the grounds of non-statutory double patenting as set forth in the prior Office action dated March 29, 2022, pages 3-13, Applicant has submitted a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).  Accordingly, the claim rejections as set forth in the prior Office action are withdrawn.
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s method for using augmented reality to create a printing template, including the step of “creating a printing template conforming to a shape and area of the isolated and measured portion of the surface, wherein the printing template includes a plurality of separate template portions, wherein each of the separate template portions is configured to be applied to a unique portion of the print job content.”
 	Claims 2-11 depend from claim 1.
 	Regarding claim 12, no prior art has been found to disclose or suggest Applicant’s system for using augmented reality to create complex printing templates, including the limitation: “create a printing template conforming to a shape and area of the isolated and measured portion of the surface, wherein the printing template includes a plurality of separate template portions, wherein each of the separate template portions is configured to be applied to a unique portion of the print job content.”
 	Claims 13-18 depend from claim 12.
 	Regarding claim 19, no prior art has been found to disclose or suggest Applicant’s method for using augmented reality to create a printing template, including the step of “processing the real world image to automatically identify, isolate, and measure a portion of the surface correlating with the type of print job selected and on which print job content is to be applied.”
 	Claims 20-26 depend from claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677